Citation Nr: 1523450	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-24 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for nasal septal deviation prior to April 28, 2014 and a rating higher than 10 percent from April 28, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in April 2014 the Veteran was granted a 10 percent rating for his nasal septal deviation effective April 28, 2014.  Thus, the issue for an increased rating for nasal septal deviation is characterized as reflected on the title page.  Also during the current appeal, the Veteran cancelled the hearing that he was scheduled to have before the Board in April 2015.  

In a statement in February 2015, the Veteran described his various medical conditions, including his recent heart attack and hives.  It is unclear whether he was attempting to raise new claims, and the Board refers this matter to the Agency of Original Jurisdiction (AOJ) for further clarification and appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The appeal is REMANDED to the AOJ.  

REMAND

Where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2; 38 C.F.R. § 19.9. When the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran contends that his deviated nasal septum includes symptoms such as blurred vision in the left eye, chronic sinus infections, ear and throat discomfort, difficulty breathing, loss of smell and taste, swelling of skin, and allergic reactions to dust mites.  See September 2014 statements.  On VA examinations dated in April 2011 and January 2012, the examiners opined that the Veteran did not have rhinitis or sinusitis.  However, a September 2011 CT scan shows chronic sinusitis.  Subsequent VA treatment records show that the Veteran had multiple seasonal allergies, including allergies to dust mites, and that he had angioedema associated with rhinitis and sinusitis.  See, e.g., VA treatment record dated in June 2013 and February 2015.  While the Veteran was afforded a VA examination in April 2014, the examiner focused on the obstruction of nasal passages and did not address other residuals associated with the nasal septal deviation.  Thus, a new VA examination is warranted to determine the current level of severity of all symptoms associated with the service-connected nasal septal deviation.  

Further, there are outstanding treatment records that need to be obtained.  In June 2011 the Veteran indicated that he received disability benefits from the Social Security Administration (SSA).  As these records may be pertinent and an effort needs to be made to obtain them.  Also, in February 2015 the Veteran indicated that from 2010 to 2015 he was receiving treatment at the VA Medical Center in West Los Angeles.  All of these records do not appear to be in the file and an attempt needs to be made to associate them with the claims folder.  

The United States Court of Appeals for Veterans Claims (Court) has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran contends that he terminated his employment with Procter and Gamble in 1996 because could no longer work around paper dust due to his nose infections.  Therefore, the RO should develop a claim for TDIU in accordance with Rice.

Lastly, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have not been met.  The Veteran should be sent a VCAA notice letter regarding the issues of a higher rating for nasal septal deviation and TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to both the increased rating and TDIU claims on appeal.  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claims for a higher rating for nasal septal deviation and TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and an effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain a copy of all outstanding treatment records from the VA Medical Center in West Los Angeles from 2010 to the present-and ensure that all pertinent SSA records have been associated with the file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected nasal septal deviation.  The examination should be conducted by an Ear, Nose, and Throat (ENT) specialist to the extent possible.  If an ENT specialist is not available, another examiner should conduct the examination.  All indicated tests and studies should be completed.  The claims folder must be sent to the examiner for review.  

The examiner is asked to address the following:
   
a.) All symptoms associated with the service-connected nasal septal deviation that are separate from the symptoms associated with the service-connected left hemifacia pain.

b.) Whether there is exposure of both nasal passages, or loss of part of one ala, or other obvious disfigurement to include scarring.

c.) If the examiner determines that the nasal septal deviation is manifested by sinusitis, the examiner should specify the frequency per year of incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; the frequency of non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; whether the Veteran has had chronic osteomyelitis following radical surgery; or whether the Veteran has had near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 

d.) If the examiner determines that the Veteran's nasal septal deviation is manifested by rhinitis, the examiner should document the presence or absence of polyps.  

e.) The examiner should address the Veteran's contentions in September 2014 that his deviated nasal septum includes symptoms such as blurred vision in the left eye, chronic sinus infections, ear and throat discomfort, difficulty breathing, loss of smell and taste, swelling of skin, and allergic reactions to dust mites.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4.  Also, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  [The examiner is hereby informed that service connection has been granted for the following disabilities:  posttraumatic stress disorder (50%), tinnitus (10%), nasal septal deviation (10%), and posttraumatic left hemifacia pain (claimed as headaches), associated with the nasal septal deviation (0%).]  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review.  

The examiner should opine whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5.  Finally, readjudicate the issues of entitlement to a higher rating for nasal septal deviation and entitlement to a TDIU.  If either of these claims is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

